Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 2, 4, 8, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Burt et al., US 5,488,674 (hereinafter referred to as “Burt”).

Regarding claim 1, Burt discloses a system comprising (see Burt Figs. 5 and 13, and col. 12, ll. 27-30, where the system is implemented using “circuits”): a first imaging device configured to capture an infrared (IR) image of a scene (see Burt Fig. 10(b), and col. 13, ll. 54-60, where an “infra-red camera” is used); a second imaging device configured to capture a first visual image of at least a portion of the scene (see Burt Fig. 10(a), and col. 13, ll. 54-60, where a “visible light camera” is used); and a logic device configured to (see Burt Figs. 5 and 13, and col. 12, ll. 27-30, where the system is implemented using “circuits”): determine high spatial frequency content associated with the first visual image (see Burt col. 13, ll. 61 to col. 14, ll. 30, where “. . . the gradient representation has a local maximum in value at the location of an edge in the scene . . .” and has a “high band-pass characteristic”); and generate a combined image based on a luminance component of the IR image and the high spatial frequency content of the first visual image (see Burt Figs. 10 through 11, and col. 15, ll. 21-38, where image fusion is performed on the luminance channel Y).

Regarding claim 2, Burt discloses wherein the logic device is further configured to process the IR image according to a color space to obtain a processed IR image, and wherein the logic device is configured to generate the combined image based on a luminance component of the processed IR image and the high spatial frequency content of the first visual image (see Burt Figs. 10 through 11, and col. 15, ll. 21-38, where image fusion is also performed on the chrominance channels I and Q).

Regarding claim 4, Burt discloses wherein the logic device is configured to generate a luminance component of the combined image based on a sum of the luminance component of the IR image and a scaled version of the high spatial frequency content of the first visual image (see Burt Figs. 10-12, and col. 15, ll. 21 through col. 17, ll. 26, where the equations comprise the components of both the IR image and visible image being multiplied by a weight and then added together to create a fused image).

Regarding claim 8, Burt discloses wherein the logic device is configured to generate the luminance component of the combined image based on the luminance component of the IR image and a luminance component of the high spatial frequency content of the first visual image (see Burt Figs. 10 through 11, and col. 15, ll. 21-38, where image fusion is performed on the luminance channel Y).

claim 15, Burt discloses a method comprising: receiving an infrared (IR) image of a scene captured using a first imaging device (see Burt Fig. 10(b), and col. 13, ll. 54-60, where an “infra-red camera” is used); receiving a first visual image of at least a portion of the scene captured using a second imaging device (see Burt Fig. 10(a), and col. 13, ll. 54-60, where a “visible light camera” is used); determining high spatial frequency content associated with the first visual image (see Burt col. 13, ll. 61 to col. 14, ll. 30, where “. . . the gradient representation has a local maximum in value at the location of an edge in the scene . . .” and has a “high band-pass characteristic”); and generating a combined image based on a luminance component of the IR image and the high spatial frequency content of the first visual image (see Burt Figs. 10 through 11, and col. 15, ll. 21-38, where image fusion is performed on the luminance channel Y).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burt as applied to claim 2 above, and in further view of Bressan, US 2008/0285853 A1 (hereinafter referred to as “Bressan”).

Regarding claim 3, Burt does not explicitly disclose wherein the color space is one of a YCbCr color space, an RGB color space, an HSV color space, a CIE 1931 color space, a CIE 1931 XYZ color space, or a CIELab color space.
However, Bressan discloses wherein the color space is one of a YCbCr color space, an RGB color space, an HSV color space, a CIE 1931 color space, a CIE 1931 XYZ color space, or a CIELab color space (see Bressan paras. 0032, 0033, and 0054, where the YIQ color space may be replaced with various other color spaces for both visible and IR images).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the interchangeable color spaces of Bressan on the images of Burt, because it is .  

Claim(s) 5, 11, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burt as applied to claim(s) 1, 4, and 15 above, and in further view of Higaki et al., US 2004/0101162 A1 (hereinafter referred to as “Higaki”).

Regarding claim 5, Burt discloses wherein the scaled version of the high spatial frequency content of the first visual image is based on a product between the high spatial frequency content of the first visual image and a contrast factor (see Burt Figs. 10-12, and col. 15, ll. 21 through col. 17, ll. 26, where the equations comprise the components of both the IR image and visible image being multiplied by a weight and then added together to create a fused image). 
Burt does not explicitly disclose wherein the logic device is configured to determine the high spatial frequency content of the first visual image at least by high pass filtering the first visual image or based on a difference image generated from the first visual image and a second visual image.
However, Higaki discloses wherein the logic device is configured to determine the high spatial frequency content of the first visual image at least by high pass filtering the first visual image or based on a difference image generated from the first visual image and a second visual image (see Higaki para. 0006, where contours are detected based on the difference of successive images).


Regarding claim 11, Burt does not explicitly disclose wherein: the logic device is further configured to generate a difference image based on the first visual image and a second visual image; and the logic device is configured to determine the high spatial frequency content of the first visual image based on the difference image.
However, Higaki discloses wherein: the logic device is further configured to generate a difference image based on the first visual image and a second visual image; and the logic device is configured to determine the high spatial frequency content of the first visual image based on the difference image (see Higaki para. 0006, where contours are detected based on the difference of successive images).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the object detection technique of Higaki on the visible images of Burt, because it is predictable that users would want to automatically detect the contours of moving objects in the images – moving objects often pose a live threat and therefore detecting those moving objects would help alert the user in a timely manner to that live threat.

claim 19, Burt does not explicitly disclose further comprising generating a difference image based on the first visual image and a second visual image, wherein the high spatial frequency content of the first visual image is determined based on the difference image.
However, Higaki discloses further comprising generating a difference image based on the first visual image and a second visual image, wherein the high spatial frequency content of the first visual image is determined based on the difference image (see Higaki para. 0006, where contours are detected based on the difference of successive images).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the object detection technique of Higaki on the visible images of Burt, because it is predictable that users would want to automatically detect the contours of moving objects in the images – moving objects often pose a live threat and therefore detecting those moving objects would help alert the user in a timely manner to that live threat.

Claim(s) 6, 9, 13, 14, 16-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burt as applied to claim(s) 1 and 15 above, and in further view of Schmidt et al., US 2009/0050806 A1 (hereinafter referred to as “Schmidt”).

Regarding claim 6, Burt discloses wherein the logic device is configured to add the high spatial frequency content of the first visual image only to a portion of the IR image to generate the combined image such that the combined image comprises the IR image altered to include the high spatial frequency content (see Burt Figs. 10 through 11, and col. 15, ll. 21-38, where image fusion is performed on the luminance channel Y).

However, Schmidt discloses but other portions of the IR image are preserved (see Schmidt para. 0061, where the color component only includes infrared temperature information).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the temperature information retention technique of Schmidt on the fused image of Burt, because it is predictable that users would benefit from having that temperature information when observing the temperature of objects of interest.  For example, temperature measurements are important information when judging whether or not a part of a machine is likely to overheat during operation.

Regarding claim 9, Burt does not explicitly disclose wherein a color component of the combined image is based only on a corresponding color component of the IR image.
However, Schmidt discloses wherein a color component of the combined image is based only on a corresponding color component of the IR image (see Schmidt para. 0061, where the color component only includes infrared temperature information).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the temperature information retention technique of Schmidt on the fused image of Burt, because it is predictable that users would benefit from having that temperature information when observing the temperature of objects of interest.  For example, temperature measurements are important information when judging whether or not a part of a machine is likely to overheat during operation.

Regarding claim 13, Burt does not explicitly disclose wherein differences in temperature displayed in different colors or greyscale levels are preserved between the IR image and the combined image.
However, Schmidt discloses wherein differences in temperature displayed in different colors or greyscale levels are preserved between the IR image and the combined image (see Schmidt para. 0061, where the color component only includes infrared temperature information).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the temperature information retention technique of Schmidt on the fused image of Burt, because it is predictable that users would benefit from having that temperature information when observing the temperature of objects of interest.  For example, temperature measurements are important information when judging whether or not a part of a machine is likely to overheat during operation.

Regarding claim 14, Burt does not explicitly disclose wherein the logic device is further configured to align the IR image with the first visual image at least by compensating for a parallax and/or pointing errors due to a difference between a respective optical axis of the first imaging device and the second imaging device.
However, Schmidt discloses wherein the logic device is further configured to align the IR image with the first visual image at least by compensating for a parallax and/or pointing errors (see Schmidt para. 0067, where images are aligned to correct parallax).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the image alignment technique of Schmidt to align the images of Burt, because it is predictable that doing so would improve the image fusion by removing parallax-related errors and artifacts.

Regarding claim 16, Burt discloses wherein the combined image is generated based on a luminance component of the processed IR image and the high spatial frequency content of the first visual image (see Burt Figs. 10 through 11, and col. 15, ll. 21-38, where image fusion is performed on the luminance channel Y), and wherein the high spatial frequency content of the first visual image comprises contours and/or edges of the scene captured in the first visual image (see Burt col. 13, ll. 61 to col. 14, ll. 30, where “. . . the gradient representation has a local maximum in value at the location of an edge in the scene . . .” and has a “high band-pass characteristic”).
Burt does not explicitly disclose further comprising processing the IR image according to a palette to obtain a processed IR image.
However, Schmidt discloses further comprising processing the IR image according to a palette to obtain a processed IR image (see Schmidt para. 0039, where “[t]he DSP performs computations to convert the raw infrared image data to scene temperatures, and then to RGB colors corresponding to the scene temperatures and selected color palette”).


Regarding claim 17, Burt discloses wherein the combined image is generated based on the luminance component of the IR image and a luminance component of the high spatial frequency content of the first visual image (see Burt Figs. 10 through 11, and col. 15, ll. 21-38, where image fusion is performed on the luminance channel Y).
Burt does not explicitly disclose wherein a palette associated with the IR image is the same as the palette associated with the combined image, wherein the palette is a color palette or a grey scale palette, and wherein a representation of temperature variations in the scene is based on the palette.
However, Schmidt discloses wherein a palette associated with the IR image is the same as the palette associated with the combined image, wherein the palette is a color palette or a grey scale palette, and wherein a representation of temperature variations in the scene is based on the palette (see Schmidt paras. 0039, 0061, and 0072, where the color component only includes infrared temperature information).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the temperature information retention technique of Schmidt on the fused image of Burt, 

Regarding claim 18, Burt does not explicitly disclose wherein a color component of the combined image is based only on a corresponding color component of the IR image.
However, Schmidt discloses wherein a color component of the combined image is based only on a corresponding color component of the IR image (see Schmidt para. 0061, where the color component only includes infrared temperature information).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the temperature information retention technique of Schmidt on the fused image of Burt, because it is predictable that users would benefit from having that temperature information when observing the temperature of objects of interest.  For example, temperature measurements are important information when judging whether or not a part of a machine is likely to overheat during operation.

Regarding claim 20, Burt does not explicitly disclose wherein differences in temperature displayed in different colors or greyscale levels are preserved between the IR image and the combined image.
However, Schmidt discloses wherein differences in temperature displayed in different colors or greyscale levels are preserved between the IR image and the combined image (see Schmidt para. 0061, where the color component only includes infrared temperature information).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the temperature information retention technique of Schmidt on the fused image of Burt, because it is predictable that users would benefit from having that temperature information when observing the temperature of objects of interest.  For example, temperature measurements are important information when judging whether or not a part of a machine is likely to overheat during operation.

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burt as applied to claim 1 above, and in further view of Zhang et al., US 2009/0169102 A1 (hereinafter referred to as “Zhang”).

Regarding claim 7, Burt discloses wherein the logic device is configured to generate the combined image by combining the IR image with the first visual image (see Burt Figs. 10 through 11, and col. 15, ll. 21-38, where image fusion is performed on the luminance channel Y),  
Burt does not explicitly disclose wherein the first visual image comprises color data, wherein the combined image comprises the color data of the first visual image such that the color data of the first visual image is preserved in the combined image.
However, Zhang discloses wherein the first visual image comprises color data, wherein the combined image comprises the color data of the first visual image such that the color data (see Zhang paras. 0016 and 0051, where the color components of the visible image are preserved after fusion).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the color retention technique of Zhang on the fused image of Burt, because it is predictable that users would benefit from having that visible color information when observing objects of interest.  For example, people and/or objects are often recognized based on visible color – such as brown hair, brown eyes, and red jacket.

Claim(s) 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burt as applied to claim 1 above, and in further view of Mian et al., US 2006/0043296 A1 (hereinafter referred to as “Mian”).

Regarding claim 12, Burt discloses the logic device is configured to generate the combined image based on a luminance component of the filtered IR image and the high spatial frequency content of the first visual image (see Burt Figs. 10 through 11, and col. 15, ll. 21-38, where image fusion is performed on the luminance channel Y).
Burt does not explicitly disclose wherein: the logic device is further configured to: up-sample the IR image to obtain an up-sampled IR image; and low pass filter the up-sampled IR image to obtain a low-pass filtered IR image.
However, Mian discloses wherein: the logic device is further configured to: up-sample the IR image to obtain an up-sampled IR image; and low pass filter the up-sampled IR image to (see Mian para. 0043, where the infrared image is interpolated (up-sampled) and averaged (low-pass filtered)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the image pre-processing of Mian to enhance the infrared image of Burt, because it is predictable that doing so would increase the resolution of the image while reducing high frequency noise.  Furthermore, Mian states that “. . . it can be cost-prohibitive to obtain a raw infrared image having a high resolution” and “[a]s a result, handheld system 60 can include an enhancement system 44 for generating an enhanced image that has a higher resolution than the raw radiation image 72” (see Mian para. 0043).

Allowable Subject Matter
Claim(s) 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663